Exhibit 99.1 PRESS RELEASE SEACOR HOLDINGS ANNOUNCES FOURTH QUARTER RESULTS Fort Lauderdale, Florida February 17, 2011 FOR IMMEDIATE RELEASE — SEACOR Holdings Inc. (NYSE:CKH) today announced its results for the fourth quarter of 2010.Net income attributable to SEACOR Holdings Inc. for the quarter ended December 31, 2010 was $27.1 million, or $1.27 per diluted share, on operating revenues of $580.4 million.For the year ended December 31, 2010, net income attributable to SEACOR Holdings Inc. was $244.7 million, or $11.25 per diluted share, on operating revenues of $2,649.4 million. Fourth quarter results were negatively impacted by an extremely soft market for offshore marine equipment in the U.S. Gulf of Mexico. In the aftermath of the Deepwater Horizon oil spill response, and despite the October 2010 lifting of the government-imposed moratorium on deepwater drilling, the U.S. offshore industry has been crippled by a virtual shut-down in the issuance of drilling permits by the Bureau of Ocean Energy Management, Regulation and Enforcement. For the preceding quarter ended September 30, 2010, net income attributable to SEACOR Holdings Inc. was $149.9 million, or $7.14 per diluted share, on operating revenues of $979.8 million. For the quarter ended December 31, 2009, net income attributable to SEACOR Holdings Inc. was $22.2 million, or $1.04 per diluted share, on operating revenues of $476.5 million.For the year ended December 31, 2009, net income attributable to SEACOR Holdings Inc. was $143.8 million, or $6.57 per diluted share, on operating revenues of $1,711.3 million. Highlights for the Quarter Offshore Marine Services – Operating income was $0.9 million on operating revenues of $100.6 million compared with operating income of $69.3 million on operating revenues of $160.9 million in the preceding quarter. Fourth quarter results included $2.1 million in gains on asset dispositions compared with $12.7 million in gains in the preceding quarter. In the U.S. Gulf of Mexico, operating income was $51.2 million lower than the preceding quarter primarily due to the fall off in activity related to the Deepwater Horizon event. The number of vessel days in support of the Deepwater Horizon oil spill response activities decreased from 1,772 in the third quarter to 336 in the fourth quarter. In the fourth quarter, utilization was 50.4% compared with 82.7% in the third quarter. Average day rates decreased from $18,091 per day to $11,669 per day. As of December 31, 2010, the Company had 13 vessels cold-stacked in the U.S. Gulf of Mexico, compared with seven as of September 30, 2010. During the fourth quarter, six vessels were returned to leasing companies and one vessel was sold. Other operating revenues in the U.S. Gulf of Mexico were $6.9 million lower primarily due to a reduction in the billings for other specialized equipment and services associated with the Deepwater Horizon oil spill response. Operating income associated with international operations was $17.3 million lower than the preceding quarter primarily due to lower gains on asset dispositions and a $7.8 million charge for the Company’s share of a funding deficit arising from the March 2009 actuarial valuation of the United Kingdom Merchant Navy Officers’ Pension Fund. As of December 31, 2010, the Company had deferred $18.9 million of vessel charter hire scheduled to be paid through the conveyance of a limited net profit interest in developmental oil and gas producing.Of this amount, $0.4 million was deferred in the fourth quarter. The Company will continue to recognize revenues as cash is received or earlier should future payments become determinable. 1 In the fourth quarter, the total number of days available for charter decreased by 318, or 2.6% due to net fleet dispositions, overall utilization decreased from 83.5% to 68.5% and overall average day rates decreased by 22.1% from $13,667 per day to $10,646 per day. Aviation Services – Aviation Services reported an operating loss in the fourth quarter of $0.1 million on operating revenues of $55.5 million compared with operating income of $11.9 million on operating revenues of $67.1 million in the preceding quarter. The reduction in operating income was primarily due to fewer flight hours in the U.S. Gulf of Mexico as a result of the winding-down of activities in support of the Deepwater Horizon oil spill response and the end of seasonal activities in Alaska. Inland River Services - Operating income was $14.9 million on operating revenues of $52.3 million compared with operating income of $36.0 million on operating revenues of $41.4 million in the preceding quarter.Third quarter results included $29.4 million of gains on asset dispositions. Operations in the fourth quarter benefitted from higher freight rates and increased freight loadings as a result of seasonal harvest activity and favorable fleet positioning. Marine Transportation Services– Operating income was $1.4 million on operating revenues of $16.9 million compared with an operating loss of $17.3 million on operating revenues of $18.5 million in the preceding quarter.In the third quarter, the Company recognized an impairment charge of $18.7 million on the Seabulk America. During the fourth quarter, the Company entered into arrangements with a leasing company for the sale and leaseback of two of its vessels.Total sales proceeds received were $181.0 million, which exceeded the combined carrying value of the vessels by $69.3 million.In accordance with generally accepted accounting principles in the U.S., the gains on these sales will be deferred and amortized over the minimum leaseback periods (158 months for one vessel and 143 months for the other) as reductions in future lease expense. Environmental Services – Operating income was $38.0 million on operating revenues of $163.4 million compared with operating income of $125.0 million on operating revenues of $468.2 million in the preceding quarter.The reduction in operating income reflects the winding-down of activities associated with the Deepwater Horizon oil spill response. Commodity Trading and Logistics - Commodity Trading and Logistics reported a segment loss in the fourth quarter of $4.2 million on operating revenues of $178.9 million compared with a segment profit of $4.6 million on operating revenues of $216.9 million in the preceding quarter.Results reflected lower sales volumes for ethanol trading and reduced activity at the Company’s alcohol manufacturing facility joint venture due to planned maintenance in the fourth quarter. Other – Other, primarily Harbor and Offshore Towing Services, reported an operating loss in the fourth quarter of $0.8 million on operating revenues of $16.4 million compared with operating income of $4.4 million on operating revenues of $20.0 million in the preceding quarter. The reduction in operating income reflects the winding-down of activities in support of the Deepwater Horizon oil spill response and higher drydocking expenses. Corporate and Eliminations – Administrative and general expenses were $18.0 million in the fourth quarter compared with $9.0 million in the preceding quarter. The increase was primarily due to higher management bonus accruals, the acceleration of restricted stock awards and additional amounts designated for a foundation that will provide financial support to selected charities and projects in various parts of the Southeastern United States affected by the Deepwater Horizon oil spill. Derivative gains, net, of $14.7 million was primarily due to gains on treasury and bond futures and interest rate swaps. Debt Extinguishment – Debt extinguishment losses, net, of $1.1 million resulted from the purchase of $16.5 million, in principal amount, of the Company’s 7.375% Senior Notes due 2019. 2 Marketable Securities - Marketable security gains, net, of $1.3 million were primarily the result of gains on long equity positions partially offset by losses on short equity positions. Foreign Currency – Foreign currency losses, net, of $3.5 million were primarily due to the weakening of the pound sterling and euro against the U.S. dollar. Stock Repurchases – During the fourth quarter, the Company purchased 118,600 shares of its common stock at an average price of $93.42 per share.At the end of the quarter, 21,399,508 shares of SEACOR’s common stock remained outstanding. Special Cash Dividend – On December 21, 2010, the Company paid a Special Cash Dividend of $319.7 million, or $15.00 per common share, to shareholders of record on December 14, 2010. Capital Commitments – The Company's unfunded capital commitments as of December 31, 2010 consisted primarily of offshore support vessels, helicopters, an interest in a dry-bulk articulated tug-barge, inland river dry cargo barges and other equipment.These commitments totaled $254.3 million, of which $169.9 million is payable during 2011 with the balance payable through 2013.Of the total unfunded capital commitments, $2.8 million may be terminated without further liability.Subsequent to December 31, 2010, the Company committed to purchase additional equipment for $10.8 million.As of December 31, 2010, the Company held balances of cash, cash equivalents, restricted cash, marketable securities, construction reserve funds and title XI reserve funds totaling $854.0 million. * SEACOR is a global provider of equipment and services primarily supporting the offshore oil and gas and marine transportation industries.SEACOR offers customers a diversified suite of services including offshore marine, marine transportation, inland river, aviation, environmental, commodity trading and logistics and offshore and harbor towing.SEACOR is focused on providing highly responsive local service combined with the highest safety standards, innovative technology, modern, efficient equipment and dedicated professional employees. 3 This release includes "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements concerning management's expectations, strategic objectives, business prospects, anticipated economic performance and financial condition and other similar matters involve known and unknown risks, uncertainties and other important factors that could cause the actual results, performance or achievements of results to differ materially from any future results, performance or achievements discussed or implied by such forward-looking statements. Such risks, uncertainties and other important factors include, among others: decreased demand and loss of revenues as a result of U.S. government implemented moratoriums directing operators to cease certain drilling activities and any extension of such moratoriums (the “Moratoriums”), weakening demand for the Company’s services as a result of unplanned customer suspensions, cancellations, rate reductions or non-renewals of vessel charters and aviation equipment or failures to finalize commitments to charter vessels and aviation equipment in response to Moratoriums, increased government legislation and regulation of the Company’s businesses could increase cost of operations, increased competition if the Jones Act is repealed, liability, legal fees and costs in connection with providing spill and emergency response services, including the Company’s involvement in response to the oil spill as a result of the sinking of the Deepwater Horizon in April 2010, decreased demand for the Company’s services as a result of declines in the global economy, declines in valuations in the global financial markets and illiquidity in the credit sectors, including, interest rate fluctuations, availability of credit, inflation rates, change in laws, trade barriers, commodity prices and currency exchange fluctuations, the cyclical nature of the oil and gas industry, loss of U.S. coastwise endorsement for the Seabulk Trader and Seabulk Challenge, retrofitted double-hull tankers, if the Company is unsuccessful in litigation instructing the U.S. Coast Guard to revoke their coastwise charters, activity in foreign countries and changes in foreign political, military and economic conditions, changes in foreign and domestic oil and gas exploration and production activity, safety record requirements related to Offshore Marine Services, Marine Transportation Services and Aviation Services, decreased demand for Marine Transportation Services and Harbor and Offshore Towing Services due to construction of additional refined petroleum product, natural gas or crude oil pipelines or due to decreased demand for refined petroleum products, crude oil or chemical products or a change in existing methods of delivery, compliance with U.S. and foreign government laws and regulations, including environmental laws and regulations, the dependence of Offshore Marine Services, Marine Transportation Services and Aviation Services on several customers, consolidation of the Company's customer base, the ongoing need to replace aging vessels and aircraft, industry fleet capacity, restrictions imposed by the Shipping Acts and Aviation Acts on the amount of foreign ownership of the Company's Common Stock, operational risks of Offshore Marine Services, Marine Transportation Services, Harbor and Offshore Towing Services and Aviation Services, effects of adverse weather conditions and seasonality, future phase-out of Marine Transportation Services' double-bottom tanker, dependence of spill response revenue on the number and size of spills and upon continuing government regulation in this area and Environmental Services' ability to comply with such regulation and other governmental regulation, changes in National Response Corporations' Oil Spill Removal Organization classification, liability in connection with providing spill response services, the level of grain export volume, the effect of fuel prices on barge towing costs, variability in freight rates for inland river barges, the effect of international economic and political factors in Inland River Services' operations, sudden and unexpected changes in commodity prices, futures and options, global weather conditions, political instability, changes in currency exchanges rates, and product availability in Commodity Trading and Logistics activities, adequacy of insurance coverage, the attraction and retention of qualified personnel by the Company and various other matters and factors, many of which are beyond the Company's control. In addition, these statements constitute the Company's cautionary statements under the Private Securities Litigation Reform Act of 1995. It is not possible to predict or identify all such factors. Consequently, the following should not be considered a complete discussion of all potential risks or uncertainties. The words "estimate," "project," "intend," "believe," "plan" and similar expressions are intended to identify forward-looking statements. Forward-looking statements speak only as of the date of the document in which they are made. The Company disclaims any obligation or undertaking to provide any updates or revisions to any forward-looking statement to reflect any change in the Company's expectations or any change in events, conditions or circumstances on which the forward-looking statement is based. The forward-looking statements in this release should be evaluated together with the many uncertainties that affect the Company's businesses, particularly those mentioned under "Forward-Looking Statements" in Item 7 on the Company's Form 10-K and SEACOR's periodic reporting on Form 10-Q and Form 8-K (if any), which are incorporated by reference.[Missing Graphic Reference] For additional information, contact Molly Hottinger at (954) 627-5278 or visit SEACOR’s website at www.seacorholdings.com. 4 SEACOR HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except share data, unaudited) Three MonthsEnded Twelve MonthsEnded December 31, December 31, Operating Revenues $ Costs and Expenses: Operating Administrative and general Depreciation and amortization Gains on Asset Dispositions and Impairments, Net Operating Income Other Income (Expense): Interest income Interest expense (10,088 ) (16,364 ) (43,950 ) (59,043 ) Debt extinguishment losses, net (1,092 ) (9,659 ) (1,460 ) (5,587 ) Marketable security gains (losses), net (2,159 ) Derivative gains, net Foreign currency gains (losses), net (3,511 ) (6,127 ) Other, net (694 ) (11,814 ) (34,892 ) (16,813 ) Income Before Income Tax Expense and Equity In Earnings of 50% or Less Owned Companies Income Tax Expense Income Before Equity in Earnings of 50% or Less Owned Companies Equity in Earnings of 50% or Less Owned Companies, Net of Tax Net Income Net Income attributable to Noncontrolling Interests in Subsidiaries 97 Net Income attributable to SEACOR Holdings Inc. $ Basic Earnings Per Common Share of SEACOR Holdings Inc. $ Diluted Earnings Per Common Share of SEACOR Holdings Inc. $ Weighted Average Common Shares Outstanding: Basic Diluted Special Cash Dividend Declared and Paid Per Common Share of SEACOR Holdings Inc. $ $
